DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Notice of Allowance in response to the claims filed on 11/23/2021. Claims 1 – 21 are allowed.
Claims 1 – 4, 6 – 11, 13, & 15 – 20 were amended in a reply filed 11/23/2021.
The previous rejections under 35 USC 112(a), 101, & 103 have been overcome by amendments.
Claims 1 – 21 are currently pending and have been examined.

REASONS FOR ALLOWANCE
Claims 1 – 21 are allowed over the prior art of record.

The closest prior art of record is Shimizu et al. (US 20190228141 A1), Charles (US 20150081346 A1), Flotat et al. (US 20180025293 A1), Sun et al. (US 11151481 B1), and Etixnow (“I purchased a combined e-ticket…”, published July, 2016, retrieved from https://web.archive.org/web/20171104014126/http://support.etixnow.com/article/23-i-purchased-a-combined-e-ticket-for-myself-and-my-friends-but-not-all-of-us-will-be-arriving-to-the-event-at-the-same-time-how-can-i-send-my-friends-their-e-tickets-if-i-only-have-one-qr-code-for-all-of-the-e-tickets, hereinafter “Etixnow,” attached).

The following is an examiner’s statement of reasons for allowance:

Shimizu discloses a method and system for an account holder to purchase and distribute electronic tickets, in which the identity of the owner and ticket recipients’ identities are confirmed with stored biometric data before generating tickets for each user to enter an event. Shimizu, however, is silent regarding the use of electronic tickets for transportation purposes in which tickets are read at both exits and entrances, and 

Charles discloses a method and system for sharing previously purchased tickets in which a ticket purchaser selects friends for receiving tickets, then a server modifies a record for each ticket before sending each ticket to a plurality of friends to use to access an event. Charles, however, does not disclose using the tickets to access a transit system, or scanning each friend’s face with a device signed into a ticket purchaser’s account before generating each ticket which is encoded with multiple pieces of information.

     Flotat discloses a system and method in a user can purchase transportation tickets for a family to travel to a selected destination in which a software module operates on each rider’s device to allow access into the transit system. Flotat, however, is silent regarding a facial recognition step for each passenger using the account owner’s device, or generating tickets that include group quantity and passenger identity data.

     Sun discloses a system and method allowing attendees to enter an event veunue using only facial recognition. Sun also discloses using a kiosk and a single user’s account to generate RFID tags for a plurality of guests after verifying each guest via facial recognition. Sun, however, does not disclose using the invention in a transit system context, nor does Sun teach generating a displayable ticket code for each verified guest which includes multiple pieces of data subsequent to the facial recognition step.

     Etixnow teaches steps for sending companions purchased guest tickets in which the same QR code is sent to each friend and can only be used to access an event for a number of times that is equal to a purchased quantity of tickets. Etixnow, however, does not disclose using the tickets in a transit system context, nor does 

     As per independent claims 1, 8, & 15, the closest prior art of record, taken individually or in combination with other prior art, fails to teach or suggest a system using the specific combination of devices and steps, including the use of an account owner’s device which is used to biometrically scan each addition passenger’s face before generating transit passes that are specific to each passenger and the quantity in the group, then sending each ticket to the devices of each passenger – for the purpose of providing group access to a transit system.  

Regarding the previous rejection of the claims under 35 USC 101, the ordered combination of elements in the claims, including specific steps implemented for the generation of each proof of payment, in addition to using the proofs of payment to actuate an access device of a transit system, integrates the judicial exception into a practical application and therefore renders the claims eligible under 35 USC 101.

 Claims 2 – 7, 8 – 14, & 16 – 21 depend from claim 1, and are therefore allowable via dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Bryan Kirk whose telephone number is 571.272.6447.  The Examiner can normally be reached on Monday-Friday, 8:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Shannon Campbell can be reached at (571)272-5587.

	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.

Hand delivered responses should be brought to the: 
United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street

/BRYAN KIRK/
Examiner, Art Unit 3628

/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628